Citation Nr: 1144537	
Decision Date: 12/06/11    Archive Date: 12/14/11

DOCKET NO.  95-37 232A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Propriety of calculations for payment of VA compensation and for the payment of attorney fees directly from past due benefits.

(The issue of a rating in excess of 10 percent for bilateral hearing loss, effective from June 3, 1986, will be the subject of a separate document of the same date.)



ATTORNEY FOR THE BOARD

L. A. Rein, Counsel



INTRODUCTION

The Veteran in this case had active service from July 1951 to March 1953.

This matter has a long and detailed history which was set out in a remand of April 2007 and will not be repeated herein.  Suffice it to say that the attorney/appellant in this matter did not agree with the payment of compensation to the Veteran and in the payment of fees to him as a result of prior actions.  This matter was remanded in 2007 to determine the specific disagreement and the amount of funds that might be at issue.  It has now been returned to the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As was noted in the prior REMAND, earlier effective dates for several disabilities were assigned by a Board decision.  It appears that while this issue was in development, that something in excess of $20,000 was paid to the attorney, based on the awards made.  Further disagreement has not been forthcoming, and as such, it is unclear whether there is a case or controversy remaining as to this matter, or whether the appeal has been satisfied.

As is noted in the other document, the Board decision that was on appeal was affirmed by the United States Court of Appeals for Veterans Claims (Court), and there is no remaining issue in appellate status.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and ask whether the award made to him while this case was undergoing development satisfies his claim.  If so, the appeal should be terminated, or as needed, returned to the Board for dismissal.

2.  If the appeal is not satisfied, the attorney is asked to provide specific details as to what additional moneys he believes he may be entitled to, and his basis for that belief.

3.  Then as indicated, the matter should be reviewed by the RO.  If it is not resolved to the appellant's satisfaction, the matter should be returned to the Board in accordance with applicable procedures, including the issuance of a supplemental statement of the case as indicated.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


